EXHIBIT 10.9

SUPPLEMENT TO EMPLOYMENT AGREEMENT

 

 

 

Company:

 

Gardenburger, Inc., an Oregon corporation

 

 

 

Employee:

 

Scott C. Wallace

 

 

 

Original Agreement:

 

The Employment Agreement dated effective January 15, 2001, between Company and
Employee

 

Company and Employee mutually agree to supplement the Original Agreement as
follows:

 

1.     Sale Bonus.  Employee will have the right, in his sole discretion, to
waive receipt of any portion of the Sale Bonus otherwise due to Employee
pursuant to Section 4.7 of the Original Agreement if and to the extent that
Employee determines that reduction in the amount of the Sale Bonus would give
Employee an income tax benefit.  Any reduction by Employee of the amount of Sale
Bonus received as provided in this paragraph will not affect Employee’s other
rights to the Sale Bonus or any other provision of the Original Agreement.

 

2.     Effect on Original Agreement.  Except as expressly provided in this
Supplement, all the terms and conditions of the Original Agreement will remain
in full force and effect.

 

Company has caused this Agreement to be executed on its behalf by its duly
authorized officer and Employee has set his hand, in each case as of the date
last signed.

 

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

/s/  Scott C. Wallace

 

By:

 

/s/  Lorraine Crawford

 

Scott C. Wallace

 

 

 

Lorraine Crawford

 

 

 

Title:

 

Vice President, Finance

 

 

 

 

 

 

Date:

April 30, 2003

 

Date:

 

April 30, 2003

 